 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5
                                          AT TACOMA
 6
            MUHAMMED TILLISY,                                CASE NO. 18-5695 RJB-JRC
 7
                                       Plaintiff,            ORDER ADOPTING REPORT
 8                                                           AND RECOMMENDATION
                    v.
 9
            WASHINGTON STATE
10          DEPARTMENT OF CORRECTIONS,
            et. al.,
11
                                       Defendants.
12
            THIS MATTER comes before the Court on the Report and Recommendation of U.S.
13
     Magistrate Judge J. Richard Creatura. Dkt. 46. The Court has considered the Report and
14
     Recommendation, Plaintiff’s objections, and the remaining record.
15
            The Plaintiff brings this case under the Americans with Disabilities Act (“ADA”), the
16
     Rehabilitation Act (“RA”), and the U.S. Constitution (including for violations of his Eighth and
17
     Fourteenth Amendment rights) in connection with the Defendants alleged failure to properly
18
     accommodate the Plaintiff’s hearing and visual impairments. Dkt. 17. The Report and
19
     Recommendation recommends that the Plaintiff’s ADA and RA claims based, on his visual
20
     impairments alone, be dismissed and that his substantive due process claim be dismissed. Dkt.
21
     46. The Report and Recommendation recommends that the Plaintiff be given leave to amend his
22
     amended complaint, if he so chooses, to make further factual allegations in order to properly
23
     state each of these claims. Id.
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION- 1
 1          In his objections, the Plaintiff maintains that he has alleged enough to state a claim under

 2 the ADA and RA relating to his visual impairment and continues to assert that the Defendants’

 3 conduct was arbitrary and “conscience shocking.” Dkt. 47.

 4          The Report and Recommendation (Dkt. 46) should be adopted. The Plaintiff’s objections

 5 do not provide a basis to reject the Report and Recommendation. The dismissal of the claims is

 6 subject to leave to amend the Amended Complaint, if the Plaintiff so chooses. The deadline for

 7 the Plaintiff to file an amended complaint, if he wishes, should be set for June 4, 2019. The stay

 8 on discovery should be lifted. The case should be re-referred to U.S. Magistrate Judge J. Richard

 9 Creatura for further proceedings.

10          It is ORDERED that:

11             •   The Report and Recommendation (Dkt. 46) IS ADOPTED;

12             •   The deadline for the Plaintiff to file an amended complaint, if he wishes, is June

13                 4, 2019;

14             •   The stay on discovery IS LIFTED; and

15             •   The case IS RE-REFERRED to U.S. Magistrate Judge J. Richard Creatura for

16                 further proceedings.

17          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

18 to any party appearing pro se at said party’s last known address.

19          Dated this 6th day of May, 2019.

20

21                                        A
                                          ROBERT J. BRYAN
22
                                          United States District Judge
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION- 2
